Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         18-APR-2019
                                                         08:26 AM



                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                         STATE OF HAWAII,
                  Respondent/Plaintiff-Appellee,

                                 vs.

                          KEITH KAUHANE,
                  Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CR. NO. 15-1-0808)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Keith Kauhane’s
application for writ of certiorari filed on March 4, 2019, is
hereby accepted, and will be scheduled for oral argument. The
parties will be notified by the appellate clerk regarding
scheduling.
          DATED: Honolulu, Hawaii, April 18, 2019.

                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson